Case 5:19-cv-02223-RGK-SHK Document 25 Filed 08/28/20 Page 1 of 2 Page ID #:120



   1   XAVIER BECERRA
       Attorney General of California
   2   JANE ZACK SIMON
       Supervising Deputy Attorney General
   3   AMY W. LO
       State Bar No. 194308
   4   KEITH C. SHAW, State Bar No. 227029
       Deputy Attorneys General
   5    455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-7004
   6    Telephone: (415) 510-3482
        Fax: (415) 703-1234
   7    E-mail: Amy.Lo@doj.ca.gov
       Attorneys for Defendant Dev
   8   Appannagari Gnanadev
   9
 10
 11                       IN THE UNITED STATES DISTRICT COURT
 12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13                                   EASTERN DIVISION
 14
 15
       Hanna Rhee of Black Patients Matter, 5:19-cv-02223-RGK-SHK
 16
                                       Plaintiff, NOTICE OF MOTION AND
 17                                               MOTION TO DISMISS PLAINTFF’S
                    v.                            COMPLAINT UNDER FED. R. CIV.
 18                                               P. 12(b)(1) AND 12(b)(6)
 19    Dev Appannagari Gnanadev,
                                                Hearing Date:   October 6, 2020
 20                                  Defendant. Hearing Time: 11:00 a.m.
                                                Judge: Hon. Shashi H. Kewalramani
 21                                             Courtroom: 3 or 4 (Third Floor)
 22
 23
 24
 25    TO THE HONORABLE COURT AND PLAINTIFF IN PRO SE:
 26         PLEASE TAKE NOTICE that on Tuesday, October 6, 2020, at 11:00 a.m., or
 27    as soon thereafter as this matter may be heard in the above-entitled Court located at
 28    the George E. Brown, Jr. Federal Building and U.S. Courthouse, Third Floor

                                                1
Case 5:19-cv-02223-RGK-SHK Document 25 Filed 08/28/20 Page 2 of 2 Page ID #:121



   1   (Courtroom 3 or 4), 3470 12th Street, Riverside, California, Defendant will move
   2   this Court to dismiss Plaintiff’s Complaint pursuant to Federal Rules of Civil
   3   Procedure, rule 12(b)(1) and 12(b)(6).
   4        Defendant’s Motion to Dismiss Plaintiff’s Complaint is based upon the
   5   accompanying Memorandum of Points and Authorities, the complete files and
   6   records in this action, and upon such oral and documentary evidence as may be
   7   allowed at the hearing on this motion.
   8        This motion is made following the conference of plaintiff in pro se and
   9   defense counsel pursuant to L.R. 7- 3 which took place via email on August 17,
 10    2020 and continuing through the date of the filing of this motion.
 11
 12    Dated: August 28, 2020                       Respectfully submitted,
 13                                                 XAVIER BECERRA
                                                    Attorney General of California
 14                                                 JANE ZACK SIMON
                                                    Supervising Deputy Attorney General
 15                                                 KEITH C. SHAW
                                                    Deputy Attorney General
 16
 17                                                 /s/ Amy W. Lo
 18                                                 AMY W. LO
                                                    Deputy Attorney General
 19                                                 Attorneys for Defendant Dev
                                                    Appannagari Gnanadev
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
